Citation Nr: 0518939	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  04-13 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
neck condition.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
foot condition.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from April 1953 to 
April 1955.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision of the Montgomery. Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the 
aforementioned claims.  A notice of disagreement (NOD) was 
received in March 2003.  A statement of the case (SOC) was 
issued in February 2004.  A substantive appeal (VA Form 9) 
was received in April 2004.  


FINDINGS OF FACT

1.  The RO most recently found no new and material evidence 
to reopen the claims of service connection for a neck 
condition and a foot condition in August 1998.  

2.  Evidence submitted since the August 1998 rating decision 
does not raise a reasonable possibility of substantiating the 
claims of service connection for a neck condition and a foot 
condition.  


CONCLUSIONS OF LAW

1.  The August 1998 rating decision which found no new and 
material evidence to reopen the claims of service connection 
for a neck condition and a foot condition is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156 (2004).

2.  Evidence submitted subsequent to the August 1998 denial 
finding no new and material evidence to reopen the claims for 
service connection for a neck condition and a foot condition 
is not new and material, and the claims are not reopened.  38 
U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case, adequately 
informed the veteran of the types of evidence needed to 
substantiate his claims.  Furthermore, the RO sent two 
letters to the veteran in November 2002, which asked him to 
submit certain information, and informed him of the elements 
needed to substantiate a claim.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information VA would be obtaining.  The 
letters explained that VA would make reasonable efforts to 
help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  Thus, the veteran may 
be considered advised to submit any pertinent evidence in his 
possession.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  That was essentially done here and the veteran 
was also provided an opportunity to testify at a personal 
hearing on his behalf.  He declined.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has not identified any additional 
evidence pertinent to his claim not already of record, and 
there are no known additional records to obtain.  There is 
nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  Here, examination 
is not needed since this is a claim to reopen.  With respect 
to the claims to reopen, VA's responsibility extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is then not new and material, 
the claim is not reopened, and VA's duties have been 
fulfilled.  VA does not have a duty to provide the veteran a 
VA examination if the claim is not reopened.  The VCAA 
explicitly stated that, regardless of any assistance provided 
to the claimant, new and material evidence must still be 
submitted to reopen a claim.  38 U.S.C. § 5103A(f) (West 
2002); 38 C.F.R. § 3.159(c)(4)(C)(iii).  As discussed above, 
in this case, the RO substantially complied with VA's 
notification requirements and informed the veteran of the 
information and evidence needed to substantiate these claims.  
Since no new and material evidence has been submitted in 
conjunction with the recent claim, an examination is not 
required. 

The Board finds that VA has satisfied its duties to inform 
and assist the veteran.  


II.  New and Material

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2004).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  

The Board notes that the regulations define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

The veteran's attempt to reopen the claims of service 
connection for a neck condition or foot condition was last 
denied by rating decision of August 1998.  Earlier evidence 
essentially showed the veteran's neck disability, a 
congenital disorder, was not aggravated by service and there 
was no competent evidence any current foot condition was at 
all related to service.   

The Board has reviewed the evidence received into the record 
since the August 1998 RO denial and finds that new and 
material evidence has still not been submitted sufficient to 
reopen the claims for service connection.  The only pieces of 
evidence submitted to the record since the August 1998 denial 
were duplicate copies of a private physician's statement, 
duplicate service medical records, a January 2003 medical 
statement from Angela Murphy, DPM, indicating that she has 
treated the veteran on one occasion for diabetic foot care 
and pain, and a record of recent treatment.  None of this 
evidence shows any link between the claimed disabilities and 
service.  The only evidence linking either disability to 
service is the veteran's statement of such.  The veteran's 
contention regarding the cause of his disability is not 
probative, since as a layperson he is not competent to 
provide medical opinions that otherwise require medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the petition to reopen the claims for 
service connection for a neck condition and foot condition is 
denied.


ORDER

New and material evidence not having been submitted, the 
claims for service connection for a neck condition and a foot 
condition have not been reopened, and the appeal is 
therefore, denied.






	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


